Citation Nr: 1451656	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether a rating reduction from a 10 percent disability evaluation to a 0 percent disability evaluation for service connected bilateral hearing loss was proper.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified before a Decision Review Officer in August 2009, and a transcript of this hearing is of record.  

The issue of entitlement to an increased disability evaluation for service connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss disability has improved.


CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 10 percent to 0 percent for his service connected bilateral hearing loss was improper and his benefits should be restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluation for his service connected bilateral hearing loss from 10 percent to 0 percent, effective November 1, 2009.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 10 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 10 percent disability rating became effective in January 2008.  Following a May 2009 VA examination, in June 2009, the RO proposed to reduce the Veteran's rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions. Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  (emphasis added).  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

Having reviewed the evidence of record, the Board finds that restoration of the 10 percent rating for the Veteran's bilateral hearing loss disability, effective November 1, 2009, is warranted.  

At a May 2009 VA examination, the Veteran reported that he frequently has to ask other to repeat themselves because he cannot understand them.  Before he lost his job, he made mistakes at work because he could not understand his supervisor or customers.  He also sometime mistakenly left machinery on because he cannot tell whether it is on or off, creating a safety hazard.  He stated that he no longer attends sporting events with friends and family because of his hearing difficulties.  At an August 2009 DRO hearing, the Veteran testified that he believed his hearing was worsening and complained that he did not think the May 2009 audiogram accurately reflected his hearing impairment.  

The Veteran's hearing was tested in May 2009, and puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear were 25, 35, 40, and 70 decibels, with an average of 42.50 decibels.  Puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz in the left ear were 20, 35, 50, and 65 decibels, with an average 42.5 decibels.  Speech recognition scores were 84 percent in the right ear and 78 percent in the left ear.  The Veteran did not have an exceptional hearing loss disability in either ear.  

Applying Table IV results in the assignment of Roman numeral II in the right ear and Roman numeral II in the left ear.  Crossing row II with column II in Table VII yields a 0 percent disability evaluation.  

Although the results of the May 2009 audiogram suggest that the Veteran's bilateral hearing loss disability has improved, the Veteran's lay testimony indicates that his ability to function under the ordinary conditions of life and work has not improved.  The Veteran is competent to testify concerning the observable symptoms of his disability and its effects on his occupation and daily activities and the Board has no reason to question the credibility of the Veteran's testimony.  

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  As there is conflicting evidence as to whether the Veteran's disability has actually improved, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his bilateral hearing loss was therefore improper.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

ORDER

The reduction to 0 percent being improper, restoration of a 10 percent rating for service connected bilateral hearing loss is granted.  This restoration is effective November 1, 2009, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Veteran is also seeking entitlement to a higher disability evaluation for his service connected bilateral hearing loss, currently rated as 10 percent disabling.

The Veteran's hearing loss was last examined in May 2009.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  As the Veteran has made such allegations of worsening and also indicated that the May 2009 examination was flawed due to interference from his tinnitus, this issue must be remanded to afford the Veteran a new VA audiological examination.

Additionally, on remand, the RO should associate all of the Veteran's VA outpatient treatment records from June 2009 through the present with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records from June 2009 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral hearing loss.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


